Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed on 12/08/2020, wherein new claims 21, 22 have been added.
Note: Applicant’s elect letrozole as the species for aromatase inhibitor without traverse.
Claims 1-3, 5-7, 21-22 are examined herein so far as they read on the elected species.

Claim Objections
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Terasa et al. (WO 99/59595, PTO-1449), in view of Westheim et al. (WO2007/128561, PTO-1449), in view of Dugger III et al. (US 2005/0180923, PTO-1449), in view of Lemon (Lancet, 1:547, 1973, PTO-892 of record), and further in view of ASCHKENASY  et al. (US 2005/0020552, PTO-892 of record).
Teresa et al. teaches progesterone for the treatment of breast cancer. See abstract. Topical application of progesterone for treatment of breast cancer is taught. See cream can be employed. See page 16, para 1.
Teresa et al. does not teach a composition comprising progesterone in combination with letrozole, testosterone and oestriol
Teresa et al. does not teach a composition comprising progesterone in combination with testosterone and oestriol or estriol, wherein oestriol or estriol, progesterone, testosterone are in an ointment formulation, and wherein letrozole is in a preparation for oral administration.
Westheim et al. teaches that letrozole is used for treating breast cancer. See page 2. Letrozole is marketed under the brand name FEMARA as a film coated tablet containing 2.5 mg of letrozole as the free base i.e letrozole is in a preparation for oral administration. 
Dugger III et al. teaches that testosterone is used for the treatment of breast cancer in women. See para [0011].
Lemon, H.M. discloses oestriol for treating breast cancer.
ASCHKENASY et al. teaches composition for transdermal delivery of a hormone (e.g., testosterone) using isostearic acid as penetration enhancer, which can be beneficially used for treatment of medical condition such as hormone deficiency, breast cancer. See para [0088]; claims 1, 45. Suitable hormones therein include androgenic compounds such as testosterone (see paras [0099], [0100]; progestogenic compounds such as progesterone, (see paras [0099], [0101]; estrogenic compounds such as estriol, (see paras [0099], [0102]), and a combination thereof. See claim 1. It is taught that the composition has enhanced skin permeability, and it is taught that enhanced skin 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising progesterone, letrozole, testosterone and oestriol because oestriol, progesterone and testosterone and instant aromatase inhibitor, are known from prior art as useful in treating breast cancer. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of the prior art references, the instant claims contain compounds used for treating breast cancer. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980). Thus the claimed quadruple combination is obvious.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition in the form of cream, lotion or ointment for transdermal delivery of hormones comprising steroid hormones estriol, progesterone and testosterone for topical application because 1) Teresa et al. teaches topical application of progesterone in the form of cream for treatment of breast cancer, and 2) ASCHKENASY et al. teaches compositions in the form of cream, lotion, for transdermal delivery of hormones such as testosterone; progestogenic 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising; steroid hormones estriol, progesterone and testosterone for topical application in the form of a cream, lotion or ointment; and in combination with letrozole, aromatase inhibitor in the form of tablet (in a preparation for oral administration), because 1) oestriol, progesterone and testosterone and instant aromatase inhibitor are known from prior art as useful in treating breast cancer, 2 (a) ASCHKENASY et al. teaches compositions in the form of cream, lotion, for transdermal delivery of hormones such as testosterone; progestogenic compounds such as progesterone; estrogenic compounds such as estriol, and combinations thereof using isostearic acid as penetration enhancer, which can be beneficially used for treatment of medical condition such as hormone deficiency, breast letrozole is used for treating breast cancer is marketed under the brand name FEMARA as a film coated tablet. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising progesterone, testosterone and oestriol in the proportion as in instant claims 2, 3, and in the concentration as in instant claim 5. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of progesterone, testosterone and oestriol employed in the compositions, since the optimization of effective amounts of known agents and the ratios of therapeutic substances in a composition is clearly a result effective parameter which can be routinely optimized and is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).



Response to Arguments
Applicant’s arguments and the Declaration filed by Dr. Gerhard Schaller filed on 12/08/2020 have been considered, but not found persuasive as discussed above, and those found below.
Applicant argues that “Applicant emphasizes that the disclosure of Aschkenasy explicitly teaches away from compositions that involve the use of oral medications. Indeed, Aschkenasy teaches that the oral administration of drugs possess several disadvantages such as increasing the chance of choking in both pediatric and geriatric patients, increasing the likelihood of vomiting and nausea in patients and increasing the amount of dosing required to maintain the therapeutic effect of the drug (see pars. [0005-0006] of Aschkenasy). Aschkenasy further teaches that a problem associated with oral administration is that the rate of absorption of the drug into the bloodstream after swallowing varies from patient to patient. The absorption of the drug is dependent upon the movement of the drug from the stomach to the small and large intestines and the effects of secretions from these organs and on the resulting pH within the stomach and intestines. Anxiety and stress can dramatically reduce these movements and secretions, thus preventing or reducing the final effects of the drug and delaying the onset of the drug's effects (see par. [0007] of Aschkenasy)………………………………….. Hence, due to Aschkenasy's explicit teaching away of using drugs that are administered orally and that the primary focus of Aschkenasy's disclosure is to create a transdermal delivery system to solve the problem associated with oral administration, Applicant respectfully asserts that those of ordinary skill in the art, when following the disclosure of Aschkenasy, would have no reason to use an aromatase inhibitor in a composition to treat tumors that tablet containing 2.5 mg of letrozole as the free base i.e letrozole in a preparation for oral administration is well known. ASCHKENASY et al. was employed for its teachings that composition for transdermal delivery of a hormone (e.g., testosterone) using isostearic acid as penetration enhancer, which can be beneficially used for treatment of medical condition such as hormone deficiency, breast cancer. See para [0088]; claims 1, 45. Suitable hormones therein include androgenic compounds such as testosterone (see paras [0099], [0100]; progestogenic compounds such as progesterone, (see paras [0099], [0101]; estrogenic compounds such as estriol, (see paras [0099], [0102]), and a combination thereof. See claim 1. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain a composition in the form of cream, lotion or ointment comprising steroid hormones estriol, progesterone and testosterone for topical application, with reasonable expectation of success of employing the composition for treating breast cancer with the advantages as taught by ASCHKENASY et al.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising; steroid hormones estriol, progesterone and testosterone for topical application in the form of a cream, lotion or ointment; and in combination with letrozole, aromatase inhibitor in the form of tablet (in a preparation for oral administration), because 1) oestriol, progesterone and testosterone and instant aromatase inhibitor are known from prior art as useful in treating breast cancer, 2 (a) ASCHKENASY et al. teaches letrozole is used for treating breast cancer is marketed under the brand name FEMARA as a film coated tablet. 
Applicant argues that “Teresa discloses and teaches that the use of transdermal administration can lead to compositions with enhanced skin permeability, thus lowering the amounts of said compositions that need to be applied to elicit a therapeutic effect. Therefore, those of ordinary skill in the art would have more reason to use an aromatase inhibitor that can be topically applied over one that is administered orally since a topical aromatase inhibitor would be expected to require fewer doses to elicit a therapeutic effect, thus improving patient compliance……….” Applicant’s arguments have been considered, but not found persuasive. Teresa does not teach away from administration of aromatase inhibitor letrozole orally. Letrozole is marketed under the brand name FEMARA as a film coated tablet containing 2.5 mg of letrozole as the free base i.e letrozole is in a preparation for oral administration is well known.
Applicant argues that “Dugger III and Lemon also fail to provide a disclosure or teaching that would lead those of ordinary skill in the art to expect that the use of an oral aromatase inhibitor in a composition comprising the claimed ointment would be able to prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of the prior art references Terasa et al. (WO 99/59595, PTO-1449), in view of Westheim et al. (WO2007/128561, PTO-1449), in view of Dugger III et al. (US 2005/0180923, PTO-1449), in view of Lemon, the instant claims contain compounds used for treating breast cancer. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980). Thus the claimed quadruple combination is obvious.
9 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that “the Office only relies upon the disclosure of Westheim since it discloses that letrozole is an oral aromatase inhibitor and fails to provide a reason why it is compatible with the teachings of the other cited art references.” Applicant’s arguments . It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising; steroid hormones estriol, progesterone and testosterone for topical application in the form of a cream, lotion or ointment; and in combination with letrozole, aromatase inhibitor in the form of tablet (in a preparation for oral administration), because oestriol, progesterone and testosterone and instant aromatase inhibitor letrozole, are known from prior art as useful in treating breast cancer. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of the prior art references, the instant claims contain compounds used for treating breast cancer. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980). Thus the claimed quadruple combination is obvious.
Applicant’s remarks and the Declaration filed by Dr. Gerhard Schaller have been considered.
Applicant’s remarks that “the study disclosed within the Expert Declaration was shown to surprisingly alleviate the symptoms associated with estrogen deficiency that occurs from the use of an aromatase inhibitor since a higher percentage of patients were able to continue treatment when being treated with the claimed compositions when compared to being treated with aromatase inhibitors alone. Expert Declaration of Gerhard Schaller ¶ 10-11. Furthermore, a significantly lower percentage of patients dropped out of the treatments involving the claimed compositions when compared to the dropout rates any amounts of individual compounds, and further any aromatase inhibitor. Therefore, the results presented in the Declaration herein is not seen to be clear and convincing in support of the nonobviousness of the instant claimed invention over prior art.

Note: Applicant’s arguments and the Declaration is persuasive to overcome the rejection of claim 22. The rejection over claim 22 is herein withdrawn.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art Made of Record:

US 2009/0214474…claims mixtures thereof;
US 20110003748…claim 24, mixtures thereof;
WO 2003082299 combination of anastrozole, oestriol, progesterone;
US 20020150625 A1…testosterone ointment can contain progesterone;
US 20100210613… progesterone, estriol can be ointment, and can contain testosterone, does not teach for treating breast cancer;
US 20050042268.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627